Pratt, J.
We do not think the learned judge, at special term, erred in staying the proceedings in this action pending the appeal from the order in the special proceeding before the surrogate upon which the right to prosecute this action depends. It was within his discretion to require security as a condition of granting the stay and we are not disposed to interfere with its exercise. This is not an injunction order staying proceeding in another action or proceeding. The effect of the stay will be simply to postpone the trial of this cause for a term; and, that in view of all the circumstances, is not an unreasonable favor to sureties.
The order is affirmed, with costs.
Barnard, P. J., concurs; Dykman, J., not sitting.